Citation Nr: 0105535	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-08 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a bulging 
disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Columbia, South Carolina RO that granted 
service connection for a bulging disc of the lumbar spine, 
evaluated as 10 percent disabling, effective in June 1998.  
By rating decision dated in June 1999, the rating for a 
bulging disc of the lumbar spine was increased from 10 
percent to 20 percent, effective in June 1998, and the appeal 
was continued.


REMAND

When the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in August 1999, he requested a hearing 
before the Board in Washington, DC.  In February 2001, the 
appellant canceled his request for a hearing before the Board 
in Washington, DC and indicated that he preferred to appear 
before the Board at the RO.  Since the Board may not proceed 
until the appellant is afforded the opportunity for this 
hearing, 38 U.S.C.A. § 7107(b), the case must be REMANDED 
back to the RO for the following action: 

Arrangements should be made for the 
appellant to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




